DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/12/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 11/12/2021. The amendments filed on 11/12/2021 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink et al. (WO 2013054231) hereinafter Van Den Brink, in view of Sueoka (U.S. Pub. No. 20130154642), in view of Lee et al. (U.S. Pub. No. 20140125339) hereinafter Lee, in further view of Okamoto (U.S. Pub. No. 20140062485) hereinafter Okamoto.   
Regarding claim 1, primary reference Van Den Brink teaches: 
A magnetic resonance imaging system for acquiring magnetic resonance data from a subject within an imaging zone (abstract), wherein the magnetic resonance imaging system comprises: 
a magnetic resonance imaging antenna further comprises multiple thermometry sensors (page 2, lines 19-20, the radiofrequency system is considered to be a magnetic resonance antenna, a radiofrequency system applies RF energy to the subject (see page 1, lines 10-12); page 5, lines 20-26, the detector includes “at least one temperature sensor” “each temperature sensor…may itself be integrated in the examination region; e.g. in a surface of the support table or in the coil array”, locating multiple temperature sensors in the coil array is considered to teach the claimed limitation; page 9, lines 1-5; “via a temperature sensor applied to the subject and/or integrated in the examination region; e.g. In the surface of the bed or in the surface coils” when the temperature sensors are configured in surface coils, this is considered to be in the imaging antenna; page 10, lines 5-12, “MRI apparatus 1 includes one or 
wherein the magnetic resonance imaging antenna is configured for being positioned adjacent to an external surface of the subject, such that at least a portion of the multiple thermometry sensors becomes directed towards the external surface when the magnetic resonance imaging antenna is positioned adjacent to the external surface of the subject (page 5, lines 13-26, the temperature monitoring of the subject in those regions where the most heating is expected, namely at the extremities and/or at a surface of the subject’s skin. Detecting temperature at the subjects skin indicates that the temperature sensors are directed towards the external surface of the subject for measurements; page 9, lines 1-4, sensing the temperature of the subject; page 11, lines 17-32; figure 1, shows RF coil system 5 positioned adjacent to the patient for detecting magnetic resonance signals); 
repeatedly measure at least one surface temperature of the subject with the multiple thermometry sensors during acquisition of the magnetic resonance data (page 2, lines 22-27, lines 31-32; page 5, lines 10-12, lines 13-26; page 6, lines 2-13, lines 20-24, lines 30-33; page 7, lines 6-7, lines 16-30; page 9, lines 1-4; page 11, lines 17-32; the surface temperatures of the patient are measured throughout the MR examination procedure); and 

Primary reference Van Den Brink fails to teach:
a memory containing machine executable instructions and pulse sequence instructions
a processor for controlling the magnetic resonance imaging system, wherein execution of the machine executable instructions causes the processor to: 
acquire the magnetic resonance data by controlling the magnetic resonance imaging system with the pulse sequence instructions; 
a magnetic resonance imaging antenna comprising a plurality of loop antenna elements wherein the magnetic resonance imaging antenna further comprises multiple infrared thermometry sensors
However, the analogous art of Sueoka of an MRI apparatus with a temperature measuring unit (abstract) teaches:
a memory containing machine executable instructions and pulse sequence instructions ([0025]; [0029]; [0030]; [0033]; [0039], acquire nuclear magnetic resonance signals from an object by transmitting the RF pulse; [0049]; [0056], the use of gradient magnetic fields include an entire MRI pulse sequence; [0057]; [0059]; figure 1, sequence controller 56, figure 4, pulse setting unit 102), and 

acquire the magnetic resonance data by controlling the magnetic resonance imaging system with the pulse sequence instructions ([0025]; [0029]; [0030]; [0033]; [0039], acquire nuclear magnetic resonance signals from an object by transmitting the RF pulse; [0049]; [0051]; [0056]; [0057]; [0059]; [0060]; [0062]); 
wherein the magnetic resonance imaging antenna further comprises multiple infrared thermometry sensors ([0073]; [0074]; [0075]; figure 2, temperature sensors 70A through 70D are embedded within the magnetic resonance imaging antenna structure), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance patient surface temperature monitoring system of Van Den Brink to incorporate the infrared thermometry sensor antenna configuration as taught by Sueoka because infrared radiation thermometers are capable of measuring the temperature of a measurement object in a noncontact manner, which is advantageous in terms of taking a shorter time for measuring temperature ([0075]). 
Primary reference Van Den Brink further fails to teach:
a magnetic resonance imaging antenna comprising a plurality of loop antenna elements
However, the analogous art of Lee of an MRI radio-frequency coil with loop coils (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink and Sueoka to incorporate the plurality of loop antenna elements as taught by Lee because utilizing a plurality of RF loop coils can be arranged to increase the uniformity of an RF magnetic field throughout the human body and enables independent adjustments to individual coil elements ([0007]). 
Primary reference Van Den Brink further fails to teach:
wherein the magnetic resonance imaging antenna is configured for being positioned onto a portion of the subject 
However, the analogous art of Okamoto of an MRI apparatus with an RF coil device (abstract) teaches:
wherein the magnetic resonance imaging antenna is configured for being positioned onto a portion of the subject (figure 2, RF coil device 100A of figure 1 includes coil elements 106 which are considered to be imaging antenna coil elements that are disposed along the external surface of patient P of figure 1. This is thus considered to be positioned onto a portion of the subject; [0049]; [0050], “The RF coil device 100A is set on the chest part of the object P, and detects the MR signals from the chest part”; [0051]-[0055]; [0076], “surface coils” which are a form of coil within the art that are positioned onto a patient; [0077]; [0078]; [0081]; [0082]; [0110]; [0156], “The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink, Sueoka, and Lee to incorporate the magnetic resonance imaging antenna configured for being positioned onto a portion of the subject as taught by Okamoto because local coils disposed in a wearable manner on the patient surface provide higher quality imaging of a specific target region ([0050]; [0051]). 
Regarding claim 7, the combined references of Van Den Brink, Sueoka, Lee, and Okamoto teach all of the limitations of claim 1. Primary reference Van Den Brink further fails to teach:
wherein the magnetic resonance imaging antenna includes capacitors and wherein the at least a subset of the multiple infrared thermometry sensors is disposed adjacent the capacitors
However, the analogous art of Lee of an MRI radio-frequency coil with loop coils (abstract) teaches:
wherein the magnetic resonance imaging antenna includes capacitors and wherein the at least a subset of the multiple infrared thermometry sensors is disposed adjacent the capacitors ([0012]; [0013]; [0014]; [0061]; resonant frequency adjustment capacitors 141, 142, 143, 144; in the combined invention of Van Den Brink, Sueoka, and Lee, the temperatures sensors placed in the imaging antenna are disposed adjacent the capacitors as claimed. When the sensors are disposed in the locations of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink, Sueoka, Lee, and Okamoto to incorporate the inclusion of capacitors as taught by Lee because the use of capacitors enable specific resonant frequency control of the magnetic resonance imaging coil, which provides a coil configured to operate at the magnetic resonance imaging operating frequency ([0012]). This provides the highest quality signal generation for the system and enhances the overall imaging quality and contrast ([0006]). 
Regarding claim 8, the combined references of Van Den Brink, Sueoka, Lee, and Okamoto teach all of the limitations of claim 1. Primary reference Van Den Brink further teaches:
wherein the magnetic resonance imaging system comprises an air cooling system for cooling the subject within the imaging zone with an air flow, wherein the predefined action comprises increasing the air flow if the at least one surface temperature is above the predefined temperature (page 5, lines 27-34; page 10, lines 16-22; page 12, lines 5-11).
Regarding claim 9, the combined references of Van Den Brink, Sueoka, Lee, and Okamoto teach all of the limitations of claim 1. Primary reference Van Den Brink further teaches:
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink, in view of Sueoka, in view of Lee, in further view of Okamoto as applied to claim 1 above, and further in view of Wohlfarth (U.S. Pub. No. 20090215384) hereinafter Wohlfarth. 
Regarding claim 4, the combined references of Van Den Brink, Sueoka, Lee, and Okamoto teach all of the limitations of claim 1. Primary reference Van Den Brink further fails to teach:
wherein at least a portion of the multiple infrared thermometry sensors are pyrometers.
However, the analogous art of Wohlfarth of a medical examination device with a temperature monitoring system (abstract) teaches:
wherein at least a portion of the multiple infrared thermometry sensors are pyrometers ([0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink, Sueoka, Lee, and Okamoto to incorporate the pyrometers infrared thermometry sensors as taught by Wohlfarth because it enables non-contract temperature sensing of the examination area with sensors arranged on the medical examination apparatus ([0026]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink, in view of Sueoka, in view of Lee, in further view of Okamoto as applied to claim 1 above, and further in view of Grist et al. (U.S. Pub. No. 20060064002) hereinafter Grist.
Regarding claim 5, the combined references of Van Den Brink, Sueoka, Lee, and Okamoto teach all of the limitations of claim 1. Primary reference Van Den Brink further teaches:
Perform a predetermined action in response to surface temperatures during generation of the pulse sequences (page 2, lines 17-34, “temperature control system is configured to actively control or regulate the environment of the subject based upon a detected and/or expected temperature of the subject during the MR examination; page 3, lines 9-18;  page 5, lines 13-26, the temperature of the subject is detected during the MR examination; page 6, lines 26-33; page 7, lines 1-9, lines 16-30; ; page 9, lines 1-9; page 12, lines 5-11; note that “during the MR examination” is considered to be equivalent to “during generation of the pulse sequences”)
Primary reference Van Den Brink further fails to teach:
wherein pulse sequence instructions generate pulse sequences modeled to keep induced temperatures within safety margins which increase scan time and wherein the processor is further configured to reduce the safety margins to reduce scan time based on the measured surface temperatures
However, the analogous art of Grist of a method of monitoring thermal loading during an MRI examination (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink, Sueoka, Lee, and Okamoto to incorporate the reduction of scan times as taught by Grist because the patient experience is improved by a shortening of scan time for MRI procedures and this is enabled by dynamically adjusting RF energy application. It reduces the necessary safety factors required and keeps imaging fast unless temperatures rise to undesirable levels ([0013]). 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink, in view of Sueoka, in view of Lee, in further view of Okamoto as applied to claim 1 above, and further in view of Iwamatsu et al. (U.S. Pub. No. 20070230767) hereinafter Iwamatsu.
Regarding claim 6, the combined references of Van Den Brink, Sueoka, Lee, and Okamoto teach all of the limitations of claim 1. Primary reference Van Den Brink further teaches:

wherein at least a portion of the infrared thermometry sensors are arranged within the subject support and adjacent the support surface (page 5, lines 20-24, the temperature sensor may be integrated in the examination region, e.g. in a surface of the support table, the support table is considered to be the subject support; page 9, lines 1-4, temperature sensor applied to the subject and/or integrated in the examination region; e.g. in the surface of the bed)
wherein at least a portion of the antenna elements are arranged within the subject support and adjacent the support surface (figure 1, radio-frequency system 5 is arranged within the table support for subject 2; page 10, lines 1-12)
Primary reference Van Den Brink fails to teach:
with an infrared transmissive path being defined between the infrared thermometry sensors and temperature measurement points on a surface of the subject
However, the analogous art of Iwamatsu of an electromagnetic medical imaging system (abstract) teaches: 
with an infrared transmissive path being defined between the infrared thermometry sensors and temperature measurement points on a surface of the subject ([0128]; [0129]; [0130]; [0131]; the infrared sensors are configured to determine angles between the sensors and the living tissue heat sources, this feature requires defining the transmissive paths for each sensor).

Regarding claim 16, the combined references of Van Den Brink, Sueoka, Lee, and Okamoto teach all of the limitations of claim 1. Primary reference Van Den Brink further fails to teach:
further including: an infrared transparent fabric material disposed between the external surface of the subject and the infrared thermometry sensors.
However, the analogous art of Iwamatsu of an electromagnetic medical imaging system (abstract) teaches: 
further including: an infrared transparent fabric material disposed between the external surface of the subject and the infrared thermometry sensors ([0122]-[0130], the infrared ray sensor is used to measure the temperature of the surface and the body surface is covered by a patient gown of infrared transparent material. [0132]-[0135]; specifically paragraph [0135], lines 1-5; the combination of the gown and sensors external to the placement indicate that the material is disposed between the external surface and the thermometry sensors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined MRI thermometry .
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink, in view of Sueoka, in view of Okamoto, in further view of Grist. 
Regarding claim 10, primary reference Van Den Brink teaches:
A magnetic resonance imaging system, for acquiring radio frequency (RF) magnetic resonance data from a imaging zone within a subject (abstract), wherein the magnetic resonance imaging system comprises: 
a surface magnetic resonance imaging radio frequency (RF) antenna, wherein the magnetic resonance imaging RF antenna includes a plurality of thermometry sensors (page 2, lines 19-20, the radiofrequency system is considered to be a magnetic resonance antenna, a radiofrequency system applies RF energy to the subject (see page 1, lines 10-12); page 5, lines 20-26, the detector includes “at least one temperature sensor” “each temperature sensor…may itself be integrated in the examination region; e.g. in a surface of the support table or in the coil array”, locating multiple temperature sensors in the coil array is considered to teach the claimed limitation; page 9, lines 1-5; “via a temperature sensor applied to the subject and/or integrated in the examination region; e.g. In the surface of the bed or in the surface coils” when the temperature sensors are configured in surface coils, this is considered 
such that at least a portion of the plurality of the thermometry sensors are directed towards the external surface of the subject when the magnetic resonance imaging antenna is positioned adjacent to the external surface of the subject (page 5, lines 13-26, the temperature monitoring of the subject in those regions where the most heating is expected, namely at the extremities and/or at a surface of the subject’s skin. Detecting temperature at the subjects skin indicates that the temperature sensors are directed towards the external surface of the subject for measurements; page 9, lines 1-4, sensing the temperature of the subject; page 11, lines 17-32; figure 1, shows RF coil system 5 positioned adjacent to the patient for detecting magnetic resonance signals) 
repeatedly measure surface temperature of the subject with the plurality of thermometry sensors during the acquisition of the RF magnetic resonance data (page 2, lines 22-27, lines 31-32; page 5, lines 10-12, lines 13-26; page 6, lines 2-13, lines 20-24, lines 30-33; page 7, lines 6-7, lines 16-30; page 9, lines 1-4; page 11, lines 17-32; the surface temperatures of the patient are measured throughout the MR examination procedure); and 
based on the measured surface temperature, perform a predetermined action during the acquisition of the RF magnetic resonance data (page 2, lines 17-34, 
Primary reference Van Den Brink fails to teach:
a plurality of infrared thermometry sensors 
a computer processor configured to control the magnetic resonance imaging system to: 
acquire the RF magnetic resonance data by controlling the magnetic resonance imaging system with pulse sequence instructions
However, the analogous art of Sueoka of an MRI apparatus with a temperature measuring unit (abstract) teaches:
a plurality of infrared thermometry sensors ([0073]; [0074]; [0075]; figure 2, temperature sensors 70A through 70D are embedded within the magnetic resonance imaging antenna structure)
a computer processor configured to control the magnetic resonance imaging system  ([0047], control device 30; [0049], computer 58) to: 
acquire the RF magnetic resonance data by controlling the magnetic resonance imaging system with pulse sequence instructions ([0025]; [0029]; [0030]; [0033]; [0039], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance patient surface temperature monitoring system of Van Den Brink to incorporate the infrared thermometry sensor antenna configuration as taught by Sueoka because infrared radiation thermometers are capable of measuring the temperature of a measurement object in a noncontact manner, which is advantageous in terms of taking a shorter time for measuring temperature ([0075]). 
Primary reference Van Den Brink further fails to teach:
radio frequency (RF) antenna comprising a plurality of loop RF antenna elements 
wherein the magnetic resonance imaging RF antenna is configured to be positioned onto a portion of the subject and adjacent and at least partially conform to an external surface of the subject to receive the RF magnetic resonance data from the 3D imaging zone within the subject; 
with the loops generally parallel to the external surface
However, the analogous art of Okamoto of an MRI apparatus with an RF coil device (abstract) teaches:
radio frequency (RF) antenna comprising a plurality of loop RF antenna elements (figure 2, RF coil device 100A of figure 1 includes coil elements 106 which are considered to be loop antenna surface coil elements; [0076]; [0077]; [0078])
wherein the magnetic resonance imaging RF antenna is configured to be positioned onto a portion of the subject and adjacent and at least partially conform to an 
with the loops generally parallel to the external surface (figure 2, RF coil device 100A of figure 1 includes coil elements 106 which are considered to be loop antenna surface coil elements that are disposed parallel along the external surface of patient P of figure 1; [0076]; [0077]; [0078]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink and Sueoka to incorporate the loop antenna elements disposed along the external surface of the patient as taught by Okamoto because local coils disposed in a wearable manner on the patient surface provide higher quality imaging of a specific target region ([0050]; [0051]). 
Primary reference Van Den Brink teaches to MR imaging, which is commonly known in the art to examine a three-dimensional imaging zone even when the system is operating as a two-dimensional (slice) imager. Therefore, primary reference Van Den 
modify the pulse sequence instructions to accelerate the acquisition of the magnetic resonance data
However, the analogous art of Grist of a method of monitoring thermal loading during an MRI examination (abstract) teaches:
a three-dimensional (3D) imaging zone ([0044])
modify the pulse sequence instructions to accelerate the acquisition of the magnetic resonance data ([0012]; [0013]; [0040]; [0047]; [0048]; [0050]; [0051]; [0052]; [0053]; [0054]; [0055]; In the combined invention with Van Den Brink and Sueoka, the temperature measurements are not thermal maps, but rather the measurements from the infrared sensors. The Grist reference teaches increasing SAR dose when the temperature measurements are below a predetermined threshold. This is considered to teach to shortening acquisition times, as the increased SAR dose enables high-powered accelerated scan times. See also [0013]; Note that primary reference Van Den Brink teaches to the limitation of “based on the measured surface temperature, perform a predetermined action during the acquisition of the RF magnetic resonance data” and the citation above for the Van Den Brink reference is to the teaching of “Perform a predetermined action in response to surface temperatures during generation of the pulse sequences”.; note that accelerating data acquisition is equivalent to a reduction of scan time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance 
Regarding claim 20, primary reference Van Den Brink teaches:
A magnetic resonance imaging system for acquiring magnetic resonance data from a subject within an imaging zone (abstract), wherein the magnetic resonance imaging system comprises: 
a magnetic resonance imaging antenna comprising a plurality of antenna elements and the magnetic resonance imaging antenna further comprises multiple thermometry sensors (page 2, lines 19-20, the radiofrequency system is considered to be a magnetic resonance antenna, a radiofrequency system applies RF energy to the subject (see page 1, lines 10-12); page 5, lines 20-26, the detector includes “at least one temperature sensor” “each temperature sensor…may itself be integrated in the examination region; e.g. in a surface of the support table or in the coil array”, locating multiple temperature sensors in the coil array is considered to teach the claimed limitation; page 9, lines 1-5; “via a temperature sensor applied to the subject and/or integrated in the examination region; e.g. In the surface of the bed or in the surface coils” when the temperature sensors are configured in surface coils, this is considered to be in the imaging antenna; page 10, lines 5-12, “MRI apparatus 1 includes one or more powerful magnet, gradient coils and a radio-frequency system 5 having an RF coil 
wherein the magnetic resonance imaging antenna is configured for being positioned adjacent to an external surface of the subject such that at least a portion of the multiple infrared thermometry sensors are disposed adjacent and directed towards the external surface of the subject when the magnetic resonance imaging antenna is positioned adjacent to the external surface of the subject to sense infrared radiation emanating from measurements on the external surface of the subject (page 5, lines 13-26, the temperature monitoring of the subject in those regions where the most heating is expected, namely at the extremities and/or at a surface of the subject’s skin. Detecting temperature at the subjects skin indicates that the temperature sensors are directed towards the external surface of the subject for measurements; page 9, lines 1-5, sensing the temperature of the subject via surface coils is considered to be thermometry sensors disposed adjacent to the subject because surface coils are disposed on the patient; page 11, lines 17-32; figure 1, shows RF coil system 5 positioned adjacent to the patient for detecting magnetic resonance signals); 
acquire the magnetic resonance data from the subject using magnetic resonance sequences that induce heating in the subject (page 2, lines 17-27; page 3, lines 10-18, RF energy is imparted to the individual which induces heating experienced by the individual), 

Perform a predetermined action in response to surface temperatures during generation of the pulse sequences (page 2, lines 17-34, “temperature control system is configured to actively control or regulate the environment of the subject based upon a detected and/or expected temperature of the subject during the MR examination; page 3, lines 9-18;  page 5, lines 13-26, the temperature of the subject is detected during the MR examination; page 6, lines 26-33; page 7, lines 1-9, lines 16-30; ; page 9, lines 1-9; page 12, lines 5-11; note that “during the MR examination” is considered to be equivalent to “during generation of the pulse sequences”)
Primary reference Van Den Brink fails to teach:
a processor configured to control the magnetic resonance imaging system
wherein the magnetic resonance imaging antenna further comprises multiple infrared thermometry sensors,
However, the analogous art of Sueoka of an MRI apparatus with a temperature measuring unit (abstract) teaches:
a processor configured to control the magnetic resonance imaging system ([0047], control device 30; [0049], computer 58) to: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance patient surface temperature monitoring system of Van Den Brink to incorporate the infrared thermometry sensor antenna configuration as taught by Sueoka because infrared radiation thermometers are capable of measuring the temperature of a measurement object in a noncontact manner, which is advantageous in terms of taking a shorter time for measuring temperature ([0075]). 
Primary reference Van Den Brink further fails to teach:
A plurality of loop antenna elements 
wherein the magnetic resonance imaging antenna is configured for being positioned onto a portion of the subject and adjacent to an external surface of the subject
However, the analogous art of Okamoto of an MRI apparatus with an RF coil device (abstract) teaches:
A plurality of loop antenna elements (figure 2, RF coil device 100A of figure 1 includes coil elements 106 which are considered to be loop antenna surface coil elements that are disposed along the external surface of patient P of figure 1; [0076]; [0077]; [0078])
wherein the magnetic resonance imaging antenna is configured for being positioned onto a portion of the subject and adjacent to an external surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink and Sueoka to incorporate the loop antenna elements disposed along the external surface of the patient as taught by Okamoto because local coils disposed in a wearable manner on the patient surface provide higher quality imaging of a specific target region ([0050]; [0051]). 
Primary reference Van Den Brink further fails to teach:
in response to surface temperatures at one or more of the measurement points being below heating limits, recalculating the magnetic resonance sequences to shorten magnetic resonance data acquisition times
However, the analogous art of Grist of a method of monitoring thermal loading during an MRI examination (abstract) teaches:
in response to surface temperatures at one or more of the measurement points being below heating limits, recalculating the magnetic resonance sequences to shorten magnetic resonance data acquisition times ([0012]; [0013]; [0040]; [0047]; [0048]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink, Sueoka, and Okamoto to incorporate the shortening of magnetic resonance data acquisition times in response to temperature measurements as taught by Grist because the patient experience is improved by a shortening of scan time for MRI procedures and this is enabled by dynamically adjusting RF energy application. It reduces the necessary safety factors required and keeps imaging fast unless temperatures rise to undesirable levels ([0013]). 
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink, in view of Sueoka, in further view of Okamoto.
Regarding claim 11, primary reference Van Den Brink teaches:

wherein the magnetic resonance imaging antenna further comprises multiple thermometry sensors (page 2, lines 19-20, the radiofrequency system is considered to be a magnetic resonance antenna, a radiofrequency system applies RF energy to the subject (see page 1, lines 10-12); page 5, lines 20-26, the detector includes “at least one temperature sensor” “each temperature sensor…may itself be integrated in the examination region; e.g. in a surface of the support table or in the coil array”, locating multiple temperature sensors in the coil array is considered to teach the claimed limitation; page 9, lines 1-5; “via a temperature sensor applied to the subject and/or integrated in the examination region; e.g. In the surface of the bed or in the surface coils” when the temperature sensors are configured in surface coils, this is considered to be in the imaging antenna; page 10, lines 5-12, “MRI apparatus 1 includes one or more powerful magnet, gradient coils and a radio-frequency system 5 having an RF coil for transmission of an RF signal”; page 11, lines 22-32; temperature detectors 4, 5, 15, 16, and 17 (see specifically page 11, lines 28-30). Specifically, the temperature detectors of 4 and 5 as indicated in figure 1 are located within the magnetic resonance imaging antenna components is considered to teach to the claim limitation), 
wherein the magnetic resonance imaging antenna is positioned adjacent to an external surface of the subject, wherein at least a portion of the multiple infrared thermometry sensors are directed towards the external surface when the magnetic resonance imaging antenna is positioned adjacent to the external surface (page 5, lines 
repeatedly measuring a surface temperature of the subject with the multiple infrared thermometry sensors during acquisition of the magnetic resonance data (page 2, lines 22-27, lines 31-32; page 5, lines 10-12, lines 13-26; page 6, lines 2-13, lines 20-24, lines 30-33; page 7, lines 6-7, lines 16-30; page 9, lines 1-4; page 11, lines 17-32; the surface temperatures of the patient are measured throughout the MR examination procedure); and 
performing a predefined action based on the surface temperature (page 2, lines 21-34; page 3, lines 19-34; page 5, lines 27-34; page 6, lines 1-25; page 7, lines 31-33; page 8, lines 3-19; page 9, lines 5-9; the predefined action is considered to be adjusting operation of a cooling device for the patient to reduce risk of overheating the patient; page 10, lines 13-34; page 12, lines 1-23).
Primary reference Van Den Brink fails to teach:
wherein the magnetic resonance imaging antenna further comprises multiple infrared thermometry sensors, 
wherein the method comprises the steps of: 
acquiring the magnetic resonance data by controlling the magnetic resonance imaging system with pulse sequence instructions; 

wherein the magnetic resonance imaging antenna further comprises multiple infrared thermometry sensors ([0073]; [0074]; [0075]; figure 2, temperature sensors 70A through 70D are embedded within the magnetic resonance imaging antenna structure), 
wherein the method comprises the steps of: 
acquiring the magnetic resonance data by controlling the magnetic resonance imaging system with pulse sequence instructions ([0025]; [0029]; [0030]; [0033]; [0039], acquire nuclear magnetic resonance signals from an object by transmitting the RF pulse; [0049]; [0051]; [0056]; [0057]; [0059]; [0060]; [0062]; ); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance patient surface temperature monitoring system of Van Den Brink to incorporate the infrared thermometry sensor antenna configuration as taught by Sueoka because infrared radiation thermometers are capable of measuring the temperature of a measurement object in a noncontact manner, which is advantageous in terms of taking a shorter time for measuring temperature ([0075]). 
Primary reference Van Den Brink further fails to teach:
a magnetic resonance imaging antenna comprising a plurality of antenna elements, wherein each of the antenna elements is a loop antenna element, 
wherein the magnetic resonance imaging antenna is positioned onto a portion of the subject and adjacent to an external surface of the subject

However, the analogous art of Okamoto of an MRI apparatus with an RF coil device (abstract) teaches:
a magnetic resonance imaging antenna comprising a plurality of antenna elements, wherein each of the antenna elements is a loop antenna element (figure 2, RF coil device 100A of figure 1 includes coil elements 106 which are considered to be loop antenna surface coil elements that are disposed along the external surface of patient P of figure 1; [0076]; [0077]; [0078]), 
wherein the magnetic resonance imaging antenna is positioned onto a portion of the subject and adjacent to an external surface of the subject (figure 2, RF coil device 100A of figure 1 includes coil elements 106 which are considered to be imaging antenna coil elements that are disposed along the external surface of patient P of figure 1. This is thus considered to be positioned onto a portion of the subject; [0049]; [0050], “The RF coil device 100A is set on the chest part of the object P, and detects the MR signals from the chest part”; [0051]-[0055]; [0076], “surface coils” which are a form of coil within the art that are positioned onto a patient; [0077]; [0078]; [0081]; [0082]; [0110]; [0156], “The RF coil devices 100A, 100B and 100C are respectively set on the object P loaded on the table 34”)
With at least a subset of the loop antenna elements parallel to the external surface (figure 2, RF coil device 100A of figure 1 includes coil elements 106 which are considered to be loop antenna surface coil elements that are disposed along the external surface of patient P of figure 1; [0076]; [0077]; [0078])

Regarding claim 17, the combined references of Van Den Brink, Sueoka, and Okamoto teach all of the limitations of claim 11. Primary reference Van Den Brink further teaches:
wherein the predefined action includes reducing a risk of a subject becoming overheated and wherein the predefined action is performed in response to the external surface temperature of the subject being above a predefined temperature (page 2, lines 21-34; page 3, lines 19-34; page 5, lines 27-34; page 6, lines 1-25; page 7, lines 31-33; page 8, lines 3-19; page 9, lines 5-9; the predefined action is considered to be adjusting operation of a cooling device for the patient to reduce risk of overheating the patient; page 10, lines 13-34; page 12, lines 1-23).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink, in view of Sueoka, in further view of Okamoto as applied to claim 11 above, and further in view of Iwamatsu.
Regarding claim 12, the combined references of Van Den Brink, Sueoka, and Okamoto teach all of the limitations of claim 11. Primary reference Van Den Brink further fails to teach:

However, the analogous art of Iwamatsu of an electromagnetic medical imaging system (abstract) teaches: 
wherein the method further comprises placing an infrared transparent garment on the outer surface of the subject before acquiring the magnetic resonance data (paragraphs [0132]-[0135]; specifically paragraph [0135], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink, Sueoka, and Okamoto with the infrared transparent garment as taught by Iwamatsu because it provides visual concealment of the patient’s body while still allowing infrared wavelengths to pass through it; which adds additional privacy for the patient.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink, in view of Sueoka, in view of Okamoto, in further view of Iwamatsu as applied to claim 12 above, and further in view of McBride et al. (U.S. Pub. No. 20130318693) 
Regarding claim 13, the combined references of Van Den Brink, Sueoka, Okamoto, and Iwamatsu teach all of the limitations of claim 12. Primary reference Van Den Brink further fails to teach:
wherein the infrared transparent garment is fabricated at least partially from polyethylene foil

wherein the infrared transparent garment is fabricated at least partially from polyethylene foil (paragraph [0074], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink, Sueoka, Okamoto, and Iwamatsu with the polyethylene foil garment feature as taught by McBride because it reduces risk of strike-through or wicking-through by liquids that carry infectious microorganisms (paragraph [0074], lines 8-11).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink, in view of Sueoka, in further view of Lee. 
Regarding claim 14, primary reference Van Den Brink teaches:
A magnetic resonance imaging antenna comprising a plurality of antenna elements (abstract), 
wherein the magnetic resonance imaging antenna is configured for being positioned adjacent to an external surface of the subject, wherein at least a portion of the multiple infrared thermometry sensors are directed towards the external surface when the magnetic resonance imaging antenna is positioned adjacent to the external surface (page 5, lines 13-26, the temperature monitoring of the subject in those regions where the most heating is expected, namely at the extremities and/or at a surface of the subject’s skin. Detecting temperature at the subjects skin indicates that the temperature sensors are directed towards the external surface of the subject for measurements; 
Primary reference Van Den Brink fails to teach:
wherein the magnetic resonance imaging antenna further comprises a plurality of infrared thermometry sensors, 
However, the analogous art of Sueoka of an MRI apparatus with a temperature measuring unit (abstract) teaches:
wherein the magnetic resonance imaging antenna further comprises a plurality of infrared thermometry sensors ([0073]; [0074]; [0075]; figure 2, temperature sensors 70A through 70D are embedded within the magnetic resonance imaging antenna structure), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance patient surface temperature monitoring system of Van Den Brink to incorporate the infrared thermometry sensor antenna configuration as taught by Sueoka because infrared radiation thermometers are capable of measuring the temperature of a measurement object in a noncontact manner, which is advantageous in terms of taking a shorter time for measuring temperature ([0075]). 
Primary reference Van Den Brink further fails to teach:
wherein each of the antenna elements is a loop antenna element, 
However, the analogous art of Lee of an MRI radio-frequency coil with loop coils (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink and Sueoka to incorporate the plurality of loop antenna elements as taught by Lee because utilizing a plurality of RF loop coils can be arranged to increase the uniformity of an RF magnetic field throughout the human body and enables independent adjustments to individual coil elements ([0007]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink, in view of Sueoka, in further view of Lee as applied to claim 14 above, and further in view of Landschuetz et al. (U.S. Pub. No. 20140015528) hereinafter Landschuetz.
Regarding claim 15, the combined references of Van Den Brink, Sueoka, and Lee teach all of the limitations of claim 14. Primary reference Van Den Brink further fails to teach:
wherein the magnetic resonance imaging antenna is integrated into a subject support.
However, the analogous art of Landschuetz of utilizing local antennas in magnetic resonance imaging (abstract) teaches: 
wherein the magnetic resonance imaging antenna is integrated into a subject support (figure 1, patient bed 4, local antennas 6.1 through 6.4; paragraph [0030], lines 3-4; paragraph [0031], lines 1-5).
. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink, in view of Sueoka, in further view of Okamoto as applied to claim 11 above, and further in view of Grist.
Regarding claim 18, the combined references of Van Den Brink, Sueoka, and Okamoto teach all of the limitations of claim 11. Primary reference Van Den Brink further fails to teach: 
wherein the pulse sequence instructions generate pulse sequences modeled to keep induced temperatures within safety margins which safety margins increase scan time and further including adjusting the safety margins based on the measured surface temperatures by increasing power to the antenna elements to reduce scan time.
However, the analogous art of Grist of a method of monitoring thermal loading during an MRI examination (abstract) teaches:
wherein the pulse sequence instructions generate pulse sequences modeled to keep induced temperatures within safety margins which safety margins increase scan time and further including adjusting the safety margins based on the measured surface temperatures by increasing power to the antenna elements to reduce scan time ([0012]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined magnetic resonance patient surface temperature monitoring system of Van Den Brink, Sueoka, and Okamoto to incorporate the reduction of scan times as taught by Grist because the patient experience is improved by a shortening of scan time for MRI procedures and this is enabled by dynamically adjusting RF energy application. It reduces the necessary safety factors required and keeps imaging fast unless temperatures rise to undesirable levels ([0013]). 

Allowable Subject Matter
Claims 2, 3, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Yang et al. (U.S. Pub. No. 20120306494) teaches to a magnetic resonance imaging system with coil elements that contain electric couplings to the end portions of the coil element used in magnetic resonance imaging ([0032]). The reference fails to teach to these current leads being placed in an offset region from the center of the corresponding loop antenna element, and fails to teach to the positioning of a thermometry sensor in that offset region. 
Biber et al. (U.S. Pub. No. 20100176809) teaches to a magnetic resonance tomography device with a local coil used to detect the gradient field for magnetic resonance imaging. The reference teaches to a magnetic field sensor located adjacent 
Assif et al. (U.S. Pub. No. 20110046475) teaches to a magnetic resonance imaging system in which MR thermometry is used to adjust temperature measurement to account for noise within the system. The reference teaches to microcoils 604 ([0049]-[0050] and figure 6) but fails to teach to the temperature sensors disposed offset from the loop antenna center as claimed as well as to measure temperatures at the external surface of the subject. 
For these reasons, claim 2 would be allowable over the prior art references of record. 
Regarding claim 3, the applicant’s previously stated argument in the appeal brief was determined to be persuasive and the claim would be allowable over the prior art of record. Claim 3 is dependent upon claim 2 and therefore would also be allowable over the prior art of record. Furthermore, the feature of adjusting RF power supplied to a loop antenna element based on temperature sensed by its corresponding infrared thermometry sensor is not taught by the prior art of record. The closest prior art of record includes:

Grist teaches to reducing power to RF antenna elements based on the SAR load for a patient during magnetic resonance imaging ([0027]-[0031]; [0047]-[0055]). The reference fails to teach to adjusting the RF power supplied to a specific loop antenna element based on the corresponding thermometry sensor measurements. 
Regarding claim 19, the applicant’s previously stated argument in the appeal brief was determined to be persuasive and the claim would be allowable over the prior art of record. The closest prior art references include the following references that teach to a magnetic resonance imaging antenna with associated magnetic field sensors but fail to teach to specifically thermometry or temperature sensors located within the loop antenna element. Furthermore, the prior art references fail to teach to at least a subset of the thermometry sensors being placed in an offset region offset from a center of a corresponding loop antenna element. This particular placement of the thermometry sensors and current leads is beneficial to the functionality of the invention because when an RF voltage or a current is applied to the current lead there may be a larger electric field in that vicinity. Therefore placing infrared sensors in the offset region enables less interference between the electric/magnetic fields. The closest prior art of record include the references of Yang, Biber, and Assif as similarly detailed in the discussion of claim 2 above. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 4-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/S.A.F./Examiner, Art Unit 3793         

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791